                                           Case 3:18-cv-05003-JD Document 48 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                           Case No. 18-cv-05003-JD
                                         INC.,
                                   8                     Plaintiff,                            ORDER RE MOTION TO DISMISS
                                   9              v.                                           Re: Dkt. No. 43
                                  10
                                         FIRST STANDARD FINANCIAL
                                  11     COMPANY LLC et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In this putative class action, plaintiff Abante Rooter and Plumbing, Inc. (“Abante”) alleges

                                  15   in an amended complaint that defendants First Standard Financial Company, LLC (“FS

                                  16   Financial”) and First Standard Finance Company, LLC (“FS Finance”) violated the Telephone

                                  17   Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), by using an automated dialer to call

                                  18   Abante’s cell phone numbers without prior consent. Dkt. No. 40. FS Finance answered the

                                  19   amended complaint. Dkt. No. 42. FS Financial filed a motion to dismiss. Dkt. No. 43. The

                                  20   motion is denied, and the stay is lifted.

                                  21          This case has not proceeded smoothly, see, e.g., Dkt. No. 39, and the FS Financial motion

                                  22   has not improved the situation. The motion papers filed by defendants’ attorney, Francis

                                  23   Rushford, are riddled with spelling mistakes and ungrammatical sentences, and offer only the most

                                  24   generic of legal arguments and case citations. The motion purports to seek dismissal of the

                                  25   amended complaint on no less than three procedural grounds -- Rule 12(b)(2), Rule 12(b)(3), and

                                  26   Rule 12(b)(6) -- but barely mentions the legal standards for any of them. A good argument can be

                                  27   made that the motion should be stricken as unacceptable under the professional standards expected

                                  28   of an attorney admitted to practice in this District.
                                           Case 3:18-cv-05003-JD Document 48 Filed 04/15/20 Page 2 of 3




                                   1          Even so, mainly in the interest of moving this case along, the Court will decide the motion.

                                   2   The parties’ familiarity with the record and the arguments, such as they are, is assumed.

                                   3          FS Financial does not challenge the adequacy of the TCPA claims. It says only that it is

                                   4   “the wrong party.” Dkt. 43 at 1-2. Consequently, the question of dismissal turns on whether

                                   5   Abante has plausibly alleged a basis for holding FS Financial liable for the TCPA claims in the

                                   6   amended complaint. If so, the challenge to personal jurisdiction, which is barely developed

                                   7   beyond a mere mention, is also resolved because Abante alleges that its principal place of business

                                   8   is in Alameda County, Dkt. 40 ¶ 4, which is within this District. See, e.g., In re Capacitors

                                   9   Antitrust Litigation, No. 14-cv-03264-JD, 2017 WL 897340, at *2-3 (N.D. Cal. Mar. 7, 2017)

                                  10   (citing Data Disc, Inc. v. Systems Technology Assocs., 557 F.2d 1280, 1284-85 and n.2 (9th Cir.

                                  11   1977)); see also Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-03 (9th Cir. 2004).

                                  12   Likewise, if the complaint states a claim against FS Financial, then the allegations show that “a
Northern District of California
 United States District Court




                                  13   substantial part of the events or omissions giving rise to the claim occurred” in the Northern

                                  14   District for venue purposes. 28 USC § 1391(b)(2); see also, e.g., Crabtree v. County of Butte, No.

                                  15   19-cv-08058-JD, 2020 WL 1492677, at *2 (N.D. Cal. Mar. 28, 2020); PHH Mortg. Corp. v.

                                  16   Barrett, Daffin, Frappier, Treder & Weiss, LLP, No. 15-cv-04711-JD, 2016 WL 1588270, at *2

                                  17   (N.D. Cal. Apr. 20, 2016).

                                  18          A complaint will survive a Rule 12(b)(6) motion to dismiss if it alleges “enough facts to

                                  19   state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

                                  20   (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

                                  21   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  22   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). In evaluating a

                                  23   motion to dismiss, the Court must assume that the plaintiff’s allegations are true and must draw all

                                  24   reasonable inferences in his or her favor. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th

                                  25   Cir. 1987). But the Court need not “‘accept as true allegations that are merely conclusory,

                                  26   unwarranted deductions of fact, or unreasonable inferences.’” In re Gilead Scis. Sec. Litig., 536

                                  27   F.3d 1049, 1055 (9th Cir. 2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988

                                  28   (9th Cir. 2001)).
                                                                                         2
                                            Case 3:18-cv-05003-JD Document 48 Filed 04/15/20 Page 3 of 3




                                   1           FS Financial’s main point for dismissal is that it is a broker-dealer that does not provide

                                   2   the lending services marketed to Abante in violation of the TCPA. Dkt. No. 43 at 7-8. The

                                   3   problem with this argument is that the amended complaint expressly alleges that the defendant

                                   4   First Standard entities “are affiliates, owned and operated as a joint enterprise.” Dkt. No. 40 ¶ 9.

                                   5   This allegation is sufficient at the pleadings stage to state a plausible claim for vicarious liability,

                                   6   at a minimum, against FS Financial. See Gomez v. Campbell-Ewald Co., 768 F.3d 871, 879 (9th

                                   7   Cir. 2014) (holding that “a defendant may be held vicariously liable for TCPA violations where

                                   8   the plaintiff establishes an agency relationship, as defined by federal common law”), aff’d, 136 S.

                                   9   Ct. 664 (2016).

                                  10           That is enough to deny the motion. The materials outside the amended complaint that FS

                                  11   Financial tendered, which consist mainly of a FINRA profile and incorporation records, do not

                                  12   change the adequacy of the joint enterprise allegation, and in any event raise disputed issues of
Northern District of California
 United States District Court




                                  13   fact better suited for summary judgment, if warranted.

                                  14           The motion is denied. The stay is lifted, see Dkt. No. 39, and the parties are directed to

                                  15   submit a joint proposed scheduling order by May 11, 2020.

                                  16           IT IS SO ORDERED.

                                  17   Dated: April 15, 2020

                                  18
                                  19
                                                                                                       JAMES DONATO
                                  20                                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
